Opinion filed August 30, 2019




                                      In The


        Eleventh Court of Appeals
                                   __________

                                No. 11-18-00226-CR
                                    __________

                      MISTY RAE BAILEY, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 161st District Court
                              Ector County, Texas
                      Trial Court Cause No. B-17-0373-CR


                      MEMORANDUM OPINION
      The jury convicted Appellant, Misty Rae Bailey, of the offense of aggravated
assault of a family member with a deadly weapon and assessed her punishment at
confinement for two years and a fine of $5,000. We modify the trial court’s
judgment to delete a portion of the Time Payment Fee assessed as a court cost and,
as modified, affirm the trial court’s judgment.
        Appellant’s court-appointed counsel has filed in this court a motion to
withdraw. The motion is supported by a brief in which counsel professionally and
conscientiously examines the record and applicable law and concludes that there are
no arguable issues to present on appeal. Counsel provided Appellant with a copy of
the brief, a copy of the motion to withdraw, and a copy of both the clerk’s record
and the reporter’s record. Counsel advised Appellant of her right to review the
record and file a response to counsel’s brief. Counsel also advised Appellant of her
right to file a petition for discretionary review. See TEX. R. APP. P. 68. Court-
appointed counsel has complied with the requirements of Anders v. California, 386
U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v. State, 813
S.W.2d 503 (Tex. Crim. App. 1991).
        Appellant has not filed a response to counsel’s Anders brief. In addressing an
Anders brief, a court of appeals may only determine (1) that the appeal is wholly
frivolous and issue an opinion explaining that it has reviewed the record and finds
no reversible error or (2) that arguable grounds for appeal exist and remand the cause
to the trial court so that new counsel may be appointed to brief the issues. Schulman,
252 S.W.3d at 409; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.
2005).      Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree with counsel that no arguable
grounds for appeal exist.1
        We note, however, that the judgment contains a nonreversible error. In the
judgment, the trial court ordered Appellant to pay court costs, including a Time
Payment Fee of $25.00 pursuant to Section 133.103 of the Texas Local Government


        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to TEX. R.
APP. P. 68.

                                                    2
Code. See TEX. LOC. GOV’T CODE ANN. § 133.103 (West Supp. 2018). We recently
held that subsections (b) and (d) of that section are facially unconstitutional because
the collected fees are allocated to general revenue and are not sufficiently related to
the criminal justice system. See King v. State, No. 11-17-00179-CR, 2019 WL
3023513, at *1, 5–6 (Tex. App.—Eastland July 11, 2019, pet. filed) (mem. op., not
designated for publication). Accordingly, the trial court erred when it assessed a
Time Payment Fee under Section 133.103, subsections (b) and (d) of the Texas Local
Government Code as a court cost. See id.
        When the trial court erroneously includes fees as court costs, we should
modify the trial court’s judgment to remove the improperly assessed fees. See
Cates v. State, 402 S.W.3d 250, 252 (Tex. Crim. App. 2013). We, therefore, modify
the trial court’s judgment to delete $22.50 of the Time Payment Fee assessed as court
costs, leaving a Time Payment Fee of $2.50. See King, 2019 WL 3023513, at *5–6.
        We grant counsel’s motion to withdraw and affirm the judgment of the trial
court as modified.


                                                                   PER CURIAM


August 30, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2

Willson, J., not participating.




        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3